DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 05/08/2020.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Specification
The disclosure is objected to because of the following informalities: paragraph [0013] recites microdata twice with two different definitions. Examiner suggests changing the second recitation of “microdata” to –macrodata.--  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 7, line 1-2 recite, “the analysis routine is configured to determine the cause of error data…”
Claim 20, line 1-2 recite, “the processor is further configured to function as a web application…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18, recite what would be a result of the method in claim 1. It is unclear how these result impact the steps of the method. Examiner interprets these results as potential outcomes of an error or fault determination; examiner further interprets any system that is capable of ascertaining the cause of an error or fault as capable of determining similar outcomes.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 16-18 recite the result of the cause of an error has been identified or excluded by both of or one of a workload or a component design; this result does not further limit the method cited in claim 1, as it adds no additional steps to the determination of the cause of error; the claims simply state potential outcomes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 fall within one of the statutory categories? Yes, claim 1 falls within one of the four statutory categories. MPEP 2106.03. The claim recites a method. Thus, claim 1 is directed to a process, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1:
A computer-implemented method for determining a cause of error in an agricultural working machine with a faulty component, the method comprising:
accessing design data associated with the agricultural working machine, the design data including design data associated with the faulty component;
accessing operating data of the agricultural working machine, the operating data of the agricultural working machine including workload data; and
analyzing, by an analysis routine, the design data including design data associated with the faulty component and the operating data of the agricultural working machine including workload data in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of the agricultural working machine or a design of the faulty component of the agricultural working machine are one or both of excluded or identified as the cause of error.

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “determining a cause of error.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, an operator could exit their machine/ vehicle and see that the wheels on one side of the vehicle are slipping in mud, which is causing the vehicle unintentionally veer left.
The limitations of, “accessing the design data” and “accessing the operating data” based on those records are directed to a mental process. For example, a person could review schematics of the vehicle to understand its design, and examine a schedule that listed what fields the agricultural vehicle was to work in that day, detailing further operations. That person could take this information into consideration when determining the cause of an error.
The claim recites, “analyzing… data… to determine a cause of error.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  As stated above an operator or technician could examine the environment, schematics, and planned schedule for a particular machine/ vehicle; using this data the operator could discern what caused the current error. For example, the schematics could specify a maximum allowable engine temperature; the operator could look at a temperature to see that the engine has overheated, causing the vehicle/ machine to stall.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of, “a computer” that implements the method. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of accessing data and analyzing errors, see MPEP 2106.05(g).    
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein do not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 1, and thus it is ineligible.
STEP 1: Does claim 19 fall within one of the statutory categories? Yes, claim 19 falls within one of the four statutory categories. MPEP 2106.03. The claim recites a method. Thus, claim 19 is directed to a process, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claim 19 is directed to an abstract idea.

Claim 19:
A computer system comprising:
a memory; and
a processor in communication with the memory, the processor executing instructions in the memory to:
determine aggregated operating data from operating data of a plurality of agricultural working machines;
determine aggregated design data from design data from the plurality of agricultural working machines; and
analyze the aggregated operating data and the aggregated design data in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of an agricultural working machine or a design of a faulty component of the agricultural working machine are excluded or identified as the cause of error.

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The limitations of, “determine aggregated operating data” and “determine aggregated design data” based on those records are directed to a mental process. For example, a person could review schematics of the vehicle to understand its design, and examine a schedule that listed what fields the agricultural vehicle was to work in that day, detailing further operations; these actions could be repeated for multiple vehicles. That person could take this information into consideration when determining the cause of an error.
The claim recites, “analyze the aggregated operating data and the aggregated design data in order to generate cause of error data.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  As stated above an operator or technician could examine the environment, schematics, and planned schedule for a group of machines/ vehicles; using this data the operator could discern what caused the current error. For example, the schematics could specify a maximum allowable engine temperature; the operator could look at a temperature to see that the engine has overheated, causing the vehicle/ machine to stall.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of, “a processor” and “a memory” that implement the method. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of accessing data and analyzing errors, see MPEP 2106.05(g).    
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein do not provide any indication that the processor and memory are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 19, and thus it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1).
Regarding claim 1, Bischoff teaches,
A computer-implemented method for determining a cause of error in an agricultural working machine with a faulty component, the method comprising:
accessing design data associated with the agricultural working machine, the design data including design data associated with the faulty component (A first databank that contains the construction data of the machine, that is, information about the particular physical construction of the machine, is provided for each individual work machine. In addition, a second databank is present that contains reference data. This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage. There is a possibility of taking into account various measured quantities such as temperature, rotation speed, performance, etc. The combination of different measured quantities is possibly a better indication of a fault than a single measured quantity or can be useful for a better localizing of a fault… The sensor signals are analyzed using the first databank and the second databank. It can be recognized using the first databank which signal courses come into question as fault indicators with the given configuration of the machine. [0010]);
accessing operating data of the agricultural working machine, the operating data of the agricultural working machine including workload data (The work machines are provided with sensors that detect their operating state and/or noises or vibrations produced by movable elements of the work machine. [0010]); and
analyzing, by an analysis routine, the design data including design data associated with the faulty component and the operating data of the agricultural working machine including workload data (The sensor signals are analyzed using the first databank and the second databank. It can be recognized using the first databank which signal courses come into question as fault indicators with the given configuration of the machine. The measured signal courses are compared only with possible fault signal courses, that is, only the reference data selected from the second databank using the first databank are used for a comparison. It can be recognized, by using the second databank, whether a signal course is to be considered as critical or not. If necessary, an operator of the work machine or a responsible person is informed of the presence of a possible fault and the determined location of the fault. [0010])
Bischoff does not teach analyzing, in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of the agricultural working machine or a design of the faulty component of the agricultural working machine are one or both of excluded or identified as the cause of error. However, Salter teaches on a vehicle analysis method and system, comprising,
analyzing… in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of the agricultural working machine or a design of the faulty component of the agricultural working machine are one or both of excluded or identified as the cause of error (In step (206) the data generated in step (202) may be passed to further modelling systems such as a multi-body system model 102 in order to determine forces and stresses 104 acting on the vehicle 10 leading up to, through and after a critical event. Such modelling may be used to determine if any vehicle components have exceeded their design parameters either before the critical event took place (possibly therefore indicating a cause of a crash) or during the critical event itself. Alternatively, based on other data analysed from the vehicle, it may be determined that human error was, at least in part, the cause of the event. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault detection due to exceeding design parameter loading taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to determine the cause of an accident, whether there were any vehicle component failures, whether any vehicle components were taken beyond their safe operating envelope and potentially for determining responsibility for the critical event (see [0002] of Salter).
Regarding claim 2, Bischoff teaches,
The method of claim 1, 
wherein the analysis routine determines the cause of error data based on one or both of a plurality of aggregated operating data assigned to other agricultural working machines or aggregated design data assigned to the other agricultural working machines (The sensor signals are analyzed using the first databank and the second databank. It can be recognized using the first databank which signal courses come into question as fault indicators with the given configuration of the machine. The measured signal courses are compared only with possible fault signal courses, that is, only the reference data selected from the second databank using the first databank are used for a comparison. It can be recognized, by using the second databank, whether a signal course is to be considered as critical or not. If necessary, an operator of the work machine or a responsible person is informed of the presence of a possible fault and the determined location of the fault. [0010] Examiner clarifies that the second database contains data relevant to faults/ errors that occurred during operation that has been collected from many different machines).
Regarding claim 5, Bischoff teaches,
The method of claim 1, 
wherein the workload data comprise any one, any combination, or all of: a number of operating hours; motor load data; boost pressure characteristics; coolant water temperature characteristics; or exhaust temperature characteristics of the agricultural working machine (This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage. There is a possibility of taking into account various measured quantities such as temperature, rotation speed, performance, etc. The combination of different measured quantities is possibly a better indication of a fault than a single measured quantity or can be useful for a better localizing of a fault. An example would be a higher noise level with a simultaneous drop of rotation speed, or noise with a simultaneous change of temperature and/or of pressure. The latter is useful for the diagnosing of hydraulic systems. [0010] Examiner interprets a drop of rotation speed a measure of motor load).
Regarding claim 6, Bischoff teaches,
The method of claim 1, 
wherein the operating data comprise any one, any combination, or all of: configuration and parameter setting data; changed configuration and parameter setting data; calibration data; or error data including one or both of error type or error frequency of the faulty component of the agricultural working machine (There is a possibility of taking into account various measured quantities such as temperature, rotation speed, performance, etc. The combination of different measured quantities is possibly a better indication of a fault than a single measured quantity or can be useful for a better localizing of a fault. An example would be a higher noise level with a simultaneous drop of rotation speed, or noise with a simultaneous change of temperature and/or of pressure [0010]… Situations are possible in step 106 in which the measured values can be associated with different faults. Therefore, information is preferably filed in the second databank about how often the faults under consideration occurred in the past. [0034]).
Regarding claim 16, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach wherein the cause of error data generated by the analysis routine is indicative that both of the workload of the agricultural working machine and the design of the faulty component of the agricultural working machine are excluded as the cause of error. However, Salter teaches on a vehicle analysis method and system, comprising,
wherein the cause of error data generated by the analysis routine is indicative that both of the workload of the agricultural working machine and the design of the faulty component of the agricultural working machine are excluded as the cause of error (In step (206) the data generated in step (202) may be passed to further modelling systems such as a multi-body system model 102 in order to determine forces and stresses 104 acting on the vehicle 10 leading up to, through and after a critical event. Such modelling may be used to determine if any vehicle components have exceeded their design parameters either before the critical event took place (possibly therefore indicating a cause of a crash) or during the critical event itself. Alternatively, based on other data analysed from the vehicle, it may be determined that human error was, at least in part, the cause of the event. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault cause determination due to exceeding design parameter loading taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to determine the cause of an accident, whether there were any vehicle component failures, whether any vehicle components were taken beyond their safe operating envelope and potentially for determining responsibility for the critical event (see [0002] of Salter).
Regarding claim 17, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach wherein the cause of error data generated by the analysis routine is indicative that both of the workload of the agricultural working machine and the design of the faulty component of the agricultural working machine are identified as the cause of error. However, Salter teaches on a vehicle analysis method and system, comprising,
wherein the cause of error data generated by the analysis routine is indicative that both of the workload of the agricultural working machine and the design of the faulty component of the agricultural working machine are identified as the cause of error (In step (206) the data generated in step (202) may be passed to further modelling systems such as a multi-body system model 102 in order to determine forces and stresses 104 acting on the vehicle 10 leading up to, through and after a critical event. Such modelling may be used to determine if any vehicle components have exceeded their design parameters either before the critical event took place (possibly therefore indicating a cause of a crash) or during the critical event itself. Alternatively, based on other data analysed from the vehicle, it may be determined that human error was, at least in part, the cause of the event. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault cause determination due to exceeding design parameter loading taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to determine the cause of an accident, whether there were any vehicle component failures, whether any vehicle components were taken beyond their safe operating envelope and potentially for determining responsibility for the critical event (see [0002] of Salter).
Regarding claim 18, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach wherein the cause of error data generated by the analysis routine is indicative that only one of the workload of the agricultural working machine or the design of the faulty component of the agricultural working machine is identified as the cause of error. However, Salter teaches on a vehicle analysis method and system, comprising,
wherein the cause of error data generated by the analysis routine is indicative that only one of the workload of the agricultural working machine or the design of the faulty component of the agricultural working machine is identified as the cause of error (In step (206) the data generated in step (202) may be passed to further modelling systems such as a multi-body system model 102 in order to determine forces and stresses 104 acting on the vehicle 10 leading up to, through and after a critical event. Such modelling may be used to determine if any vehicle components have exceeded their design parameters either before the critical event took place (possibly therefore indicating a cause of a crash) or during the critical event itself. Alternatively, based on other data analysed from the vehicle, it may be determined that human error was, at least in part, the cause of the event. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault cause determination due to exceeding design parameter loading taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to determine the cause of an accident, whether there were any vehicle component failures, whether any vehicle components were taken beyond their safe operating envelope and potentially for determining responsibility for the critical event (see [0002] of Salter).
Regarding claim 19, Bischoff teaches,
A computer system comprising:
a memory (The first databank is filed in a memory of computer 46. [0024]); and
a processor in communication with the memory (Thus, using the reference data and the detected measured values, that are compared with each other in step 106, a query of whether a fault was determined using this comparison takes place in step 108 by computer 46. [0028] Examiner interprets a computer as having a processor), the processor executing instructions in the memory to:
determine aggregated operating data from operating data of a plurality of agricultural working machines (the present invention provides a method and a surveillance system for surveilling the state of a plurality of work machines… The work machines are provided with sensors that detect their operating state and/or noises or vibrations produced by movable elements of the work machine… In addition, a second databank is present that contains reference data. This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage [0010]);
determine aggregated design data from design data from the plurality of agricultural working machines (the present invention provides a method and a surveillance system for surveilling the state of a plurality of work machines… A first databank that contains the construction data of the machine, that is, information about the particular physical construction of the machine, is provided for each individual work machine. [0010]); and
analyze the aggregated operating data and the aggregated design data (The sensor signals are analyzed using the first databank and the second databank. It can be recognized using the first databank which signal courses come into question as fault indicators with the given configuration of the machine. The measured signal courses are compared only with possible fault signal courses, that is, only the reference data selected from the second databank using the first databank are used for a comparison. It can be recognized, by using the second databank, whether a signal course is to be considered as critical or not. If necessary, an operator of the work machine or a responsible person is informed of the presence of a possible fault and the determined location of the fault. [0010] Examiner clarifies that the second database contains data relevant to faults/ errors that has been collected from many different machines)…
Bischoff does not teach analyzing… in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of an agricultural working machine or a design of a faulty component of the agricultural working machine are excluded or identified as the cause of error. However, Salter teaches on a vehicle analysis method and system, comprising,
analyze the aggregated operating data and the aggregated design data in order to generate cause of error data, the cause of error data indicative of whether one or both of a workload of an agricultural working machine or a design of a faulty component of the agricultural working machine are excluded or identified as the cause of error (In step (206) the data generated in step (202) may be passed to further modelling systems such as a multi-body system model 102 in order to determine forces and stresses 104 acting on the vehicle 10 leading up to, through and after a critical event. Such modelling may be used to determine if any vehicle components have exceeded their design parameters either before the critical event took place (possibly therefore indicating a cause of a crash) or during the critical event itself. Alternatively, based on other data analysed from the vehicle, it may be determined that human error was, at least in part, the cause of the event. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault detection do to exceeding design parameter loading taught by Salter. One of ordinary skill in the art would have been motivated to make this modification in order to determine the cause of an accident, whether there were any vehicle component failures, whether any vehicle components were taken beyond their safe operating envelope and potentially for determining responsibility for the critical event (see [0002] of Salter).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Kumar (US 10994727 B1).
Regarding claim 3, Bischoff teaches,
The method of claim 2, 
wherein the analysis routine determines the cause of error data based on both. data assigned to the agricultural working machine and aggregated… data assigned to the plurality of agricultural working machines (The sensor signals are analyzed using the first databank and the second databank. It can be recognized using the first databank which signal courses come into question as fault indicators with the given configuration of the machine. The measured signal courses are compared only with possible fault signal courses, that is, only the reference data selected from the second databank using the first databank are used for a comparison. It can be recognized, by using the second databank, whether a signal course is to be considered as critical or not. If necessary, an operator of the work machine or a responsible person is informed of the presence of a possible fault and the determined location of the fault. [0010]);
wherein the aggregated environmental data comprises macrodata associated with the plurality of agricultural working machines (This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage. There is a possibility of taking into account various measured quantities such as temperature, rotation speed, performance, etc. The combination of different measured quantities is possibly a better indication of a fault than a single measured quantity or can be useful for a better localizing of a fault. An example would be a higher noise level with a simultaneous drop of rotation speed, or noise with a simultaneous change of temperature and/or of pressure. [0010] Examiner refers to paragraph [0036] for an example of macrodata, “macrodata may, for example, comprise the information that agricultural working machines 1 close to the equator are exposed to higher temperatures.” Thus, examiner clarifies that because Bischoff is capable of measuring temperature, it can acquire/ measure macrodata).
Bischoff does not teach determining the cause of error data based on both environmental data and aggregated environmental data; wherein the environmental data and the aggregated environmental data comprise any one, any combination, or all of; weather data; geographic data; climate data; or harvesting data including harvesting period data; wherein the environmental data assigned to the agricultural working machine comprise microdata indicative of a field worked by the agricultural working machine. However, Kumar teaches on event-based connected vehicle control and response systems, comprising,
…determines the cause of error data based on both environmental data… and aggregated environmental data (The example fault and causation identifier 112 may determine, from the collected data, a causation of the event and distribute fault accordingly. Causation may be anything from faulty vehicle components, faulty repairs, faulty design, driver error, faulty infrastructure, weather conditions, etc. [Col. 12 Ln. 59-64]… In some examples, the example fault and causation identifier 112 may query the event database 124 for previous events similar to the event (e.g., an event at a same location, an event with a same vehicle, an event with a same environmental or infrastructural condition, etc.) to determine a causation or fault trend. [Col. 13 Ln. 19-24] Examiner interprets the data contained in the database as aggregated environmental data. Examiner notes that such data is collected over time from events that may occur with different vehicles. See also [0013] and further in [0055] of Kumar)…
wherein the environmental data and the aggregated environmental data comprise any one, any combination, or all of: weather data; geographic data; climate data; or harvesting data including harvesting period data (In some examples, environmental parameters include, without limitation, the date, time, location of the device (e.g., latitude and longitude, address, street, intersection, etc.), sensor and imagery data surrounding the device, weather conditions, climate data, and/or other collectable data within a radius of the device. [Col. 9 Ln. 19-25]);
wherein the environmental data assigned to the… [vehicle] comprise microdata indicative of a field worked by the… [vehicle] (In some examples, one or more vehicles and/or infrastructure devices involved in and/or in the vicinity of an event collect and/or store data corresponding to date, time, speed of vehicles involved in the event, vehicle identification number, license plate information, route/location of the event (e.g., latitude and longitude, address, street, intersection, etc. based on a global positioning system in the vehicle and/or a user device), sensor and imagery data… known driving conditions, known weather conditions… [Col. 4 Ln. 12-26] Examiner notes that Kumar does not explicitly disclose a field; however, it does disclose that data collected is relevant to known weather data in the vicinity of the vehicles area of operation. A car collecting environmental data on the area around it is functionally the same as an agricultural working machine collecting environmental data on the field around it); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the database examples and weather data collection and use taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to use historical data and collected environmental data to quickly determine the cause of an accident and identify who is at fault for insurance purposes (see [0049] of Kumar).
Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Kumar (US 10994727 B1) in further view of Hudson (US 20060229777 A1).
Regarding claim 4, Bischoff teaches the method as claimed and detailed above with respect to claim 3.
Bischoff does not teach wherein the analysis routine determines the cause of error data based on test data assigned to the agricultural working machine. However, Hudson teaches on real-time on-board automotive analysis and reporting, comprising,
wherein the analysis routine determines the cause of error data based on test data assigned to the… [vehicle] (Additionally the diagnostic controller is able to schedule and perform diagnostic tests at appropriate times in the operation of the vehicle, again including in particular during in-service use. Sensor data analysis performed during in-service use of the vehicle allows detection of even subtle and intermittent operation variances potentially predictive of impending component faults. In-service selection and execution of condition dependent diagnostic tests further aids in the identification of potential component faults through controlled perturbation of operational conditions specifically chosen to test for potentially identified faults. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the fault detection and diagnostic tests taught by Hudson. One of ordinary skill in the art would have been motivated to make this modification in order to improve vehicle systems for accessing information from various on-board control systems and diagnosing full and partial fault conditions to minimize repair costs and out-of-service maintenance time due to component failures (see [0016] of Hudson).
Regarding claim 10, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach collecting, using one or more diagnostic devices, heterogeneous operating data, including heterogeneous test data, from one or both of different component manufacturers or different component series; and wherein the analysis routine analyzes the heterogeneous operating data, including the heterogeneous test data, in order to generate the cause of error data. However, Hudson teaches on real-time on-board automotive analysis and reporting, comprising,
collecting, using one or more diagnostic devices, heterogeneous operating data, including heterogeneous test data, from one or both of different component manufacturers or different component series (The remote diagnostic controller 36, when supporting an active connection to the base diagnostic controller 34, preferably performs the data analysis and test control operations necessary to evaluate and invoke tests against the operation of the various automotive components 20 through 32. [0033] Examiner interprets the automotive components 20 through 32 as different component series); and
wherein the analysis routine analyzes the heterogeneous operating data, including the heterogeneous test data, in order to generate the cause of error data (In addition, in accordance with the present invention, the rule set will initiate various prognostic test routines, implemented by the issuance of one or more commands, to the on-board embedded processor 82 to perturb specific operating condition aspects to diagnostically examine dynamically induced variations in the operating conditions of the vehicle. For example, a test routine may be used to force a variance in the values reported by different engine-based oxygen sensors in order to observe the induced reaction of other engine components. This enables the expert rules module 112 to evaluate the specific operating condition of the oxygen sensor itself as well as the function and efficiency of other sensors and the on-board embedded processor 82 in recognizing and adjusting to different operating conditions. The inability of a component to react is preferably recognized as a fault condition. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the diagnostic testing and fault identification taught by Hudson. One of ordinary skill in the art would have been motivated to make this modification in order to improve vehicle systems for accessing information from various on-board control systems and diagnosing full and partial fault conditions to minimize repair costs and out-of-service maintenance time due to component failures (see [0016] of Hudson).
Regarding claim 11, Bischoff teaches the method as claimed and detailed above with respect to claim 10.
Bischoff does not teach wherein the one or more diagnostic devices comprise a diagnostic device connected to the agricultural working machine in order to generate test data for a diagnosis of the agricultural working machine; and wherein the test data generated by the diagnostic device is received by the agricultural working machine when the diagnostic device is connected to the agricultural working machine. However, Hudson teaches on real-time on-board automotive analysis and reporting, comprising,
wherein the one or more diagnostic devices comprise a diagnostic device connected to the agricultural working machine in order to generate test data for a diagnosis of the agricultural working machine; and wherein the test data generated by the diagnostic device is received by the agricultural working machine when the diagnostic device is connected to the agricultural working machine (the diagnostic controller is capable of analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use. Additionally the diagnostic controller is able to schedule and perform diagnostic tests at appropriate times in the operation of the vehicle, again including in particular during in-service use. Sensor data analysis performed during in-service use of the vehicle allows detection of even subtle and intermittent operation variances potentially predictive of impending component faults. In-service selection and execution of condition dependent diagnostic tests further aids in the identification of potential component faults through controlled perturbation of operational conditions specifically chosen to test for potentially identified faults [0019]… The base diagnostic controller 34 preferably implements a wireless transceiver to enable a communications connection with a remote diagnostic controller 36. [0032] Examiner notes that the diagnostic devices of Hudson comprise an on board device and a remote device that are in communication/ connected to one another).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the diagnostic testing and data sharing taught by Hudson. One of ordinary skill in the art would have been motivated to make this modification in order to improve vehicle systems for accessing information from various on-board control systems and diagnosing full and partial fault conditions to minimize repair costs and out-of-service maintenance time due to component failures (see [0016] of Hudson).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Colombano (US 10861256 B1).
Regarding claim 7, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach wherein the analysis routine is configured to determine the cause of error data by determining whether an error chain is excluded or identified as the cause of error. However, Colombano teaches on a system for failure response advice based on diagnosed failures, comprising, 
wherein the analysis routine is configured to determine the cause of error data by determining whether an error chain is excluded or identified as the cause of error (For example, a single fault can initiate a long cascade of consequences. First the fault can cause a chain of “impacts” among other components, then every faulty or impacted component will generally become a missing resource that will block the performance of planned activities [Col. 5 Ln. 48-53]… The Planner 106 in the failure response system 100, determines the full list of blocked activities and sends it to the Reasoner 106 together with the identity of the original fault that started the chain. [Col. 5 Ln. 55-59]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the fault caused chain of impacts taught by Colombano. One of ordinary skill in the art would have been motivated to make this modification in order to examine what fault or error starts a chain of other errors, and efficiently remedying the whole chain of errors by fixing the original fault that started it (see [Col. 5 Ln. 59-63] of Colombano).
Regarding claim 8, Bischoff teaches,
The method of claim 7, 
wherein the analysis routine analyzes operating data… for the plurality of agricultural working machines in order to determine (the present invention provides a method and a surveillance system for surveilling the state of a plurality of work machines… The work machines are provided with sensors that detect their operating state and/or noises or vibrations produced by movable elements of the work machine… In addition, a second databank is present that contains reference data. This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage [0010])…
Bischoff does not teach analyzing… the error chains… to determine whether the operating data is excluded or identified as the cause of error. However, Colombano teaches on a system for failure response advice based on diagnosed failures, comprising,
analyzes… the error chains… to determine whether the operating data is excluded or identified as the cause of error (For example, a single fault can initiate a long cascade of consequences. First the fault can cause a chain of “impacts” among other components, then every faulty or impacted component will generally become a missing resource that will block the performance of planned activities [Col. 5 Ln. 48-53]… The Planner 106 in the failure response system 100, determines the full list of blocked activities and sends it to the Reasoner 106 together with the identity of the original fault that started the chain. [Col. 5 Ln. 55-59]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the fault caused chain of impacts taught by Colombano. One of ordinary skill in the art would have been motivated to make this modification in order to examine what fault or error starts a chain of other errors, and efficiently remedying the whole chain of errors by fixing the original fault that started it (see [Col. 5 Ln. 59-63] of Colombano).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Abuelsaad (US 20180341249 A1).
Regarding claim 9, Bischoff teaches the method as claimed and detailed above with respect to claim 1.
Bischoff does not teach collecting, after occurrence of the error, material analysis data associated with the faulty component; and wherein the analysis routine determines based on the material analysis data whether a material flaw in the faulty component is excluded and identified as the cause of error. However, Abuelsaad teaches on 3d printing-based manufacturing, comprising,
collecting, after occurrence of the error, material analysis data associated with the faulty component (In yet another embodiment, maker management program 110 may execute a material failure analysis using one or more algorithms to determine one or more materials and product specifications meeting one or more required product specification parameters based on the intended uses of the product. For example, maker management program 110 may execute a material failure analysis using algorithms calculating the points of microscopic failure, such as fracture mechanics algorithms, and the points of macroscopic failure, such as stress failure, energy type failure, damage failure, and empirical failure algorithms, for four wheels intended to support a 2,000-pound object. [0034]); and
wherein the analysis routine determines based on the material analysis data whether a material flaw in the faulty component is excluded and identified as the cause of error (In yet another embodiment, maker management program 110 may execute a material failure analysis using one or more algorithms to determine one or more materials and product specifications meeting one or more required product specification parameters based on the intended uses of the product. For example, maker management program 110 may execute a material failure analysis using algorithms calculating the points of microscopic failure, such as fracture mechanics algorithms, and the points of macroscopic failure, such as stress failure, energy type failure, damage failure, and empirical failure algorithms, for four wheels intended to support a 2,000-pound object. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing the material failure analysis taught by Abuelsaad. One of ordinary skill in the art would have been motivated to make this modification in order to identify the cause of a failure in a material so that future manufactured components can compensate for such failures or the repair to the failed part can be made more durable.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Kumar (US 10994727 B1) and Maeda (US 20160321845 A1). 
Regarding claim 12, Bischoff teaches the method as claimed and detailed above with respect to claim 1. 
Bischoff does not teach wherein the agricultural working machine comprises a software control system that controls operation of the faulty component. However, Kumar teaches on event-based connected vehicle control and response systems, comprising,
wherein the agricultural working machine comprises a software control system that controls operation of the faulty component (Some elements described with reference to the computing device 200 may be alternately implemented in software. The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. [Col. 17 Ln. 19-24]); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by software control taught by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to use historical data and collected environmental data to quickly determine the cause of an accident and identify who is at fault for insurance purposes (see [0049] of Kumar).
Bischoff does not teach wherein the analysis routine generates the cause of error data indicative of whether the software control system of the agricultural working machine is excluded or identified as the cause of error. However, Maeda teaches on an information processing system for an electric two-wheeled vehicle, comprising, 
wherein the analysis routine generates the cause of error data indicative of whether the software control system of the agricultural working machine is excluded or identified as the cause of error (In addition, as the fourth step, server 400 may transmit the software program identified according to the result of the failure diagnosis to information communication terminal 200. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by software error identification taught by Maeda. One of ordinary skill in the art would have been motivated to make this modification in order to make immediate failure diagnosis and repair possible (see [0006] of Maeda).
Regarding claim 13, Bischoff teaches the method as claimed and detailed above with respect to claim 12.
Bischoff does not teach modifying the software control system using a software update such that other equivalent errors are prevented or reduced. However, Maeda teaches on an information processing system for an electric two-wheeled vehicle, comprising,
modifying the software control system using a software update such that other equivalent errors are prevented or reduced (The server transmits a software program identified according to the result of the failure diagnosis processing to the information communication terminal, and the information communication terminal repairs a failure which has occurred in the electric two-wheeled vehicle through a non-contact communication. [0058] See also, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by software error identification taught by Maeda. One of ordinary skill in the art would have been motivated to make this modification in order to make immediate failure diagnosis and repair possible (see [0006] of Maeda).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Hyatt (US 20120123951 A1).
Regarding claim 14, Bischoff teaches,
The method of claim 1,
responsive to generating the cause of error data (If, a developing or already present fault of combine 10 is determined, step 110 follows, in which the operator is informed by way of display device 62 that a fault is present. Where the fault is located is also displayed. The operator can then go to the indicated fault location and check the fault. In addition, suggestions are given to the operator for a goal oriented diagnosis of faults by the operator as well as suggestions for repair. [0029])… 
Bischoff does not teach responding to generating the cause of error data, initiating a repair or servicing for other agricultural working machines having a component of equivalent design to the faulty component. However, Hyatt teaches on a service management platform for a fleet of vehicles, comprising,
initiating a repair or servicing for other [vehicles] having a component of equivalent design to the faulty component (The service management platform can also allow manufacturers of vehicles and components to issue notices such as, for example, newsletters, recall notices, part promotions, etc. to the fleet owner as well as dealers and service locations.[0040] In one embodiment, each fleet owner, service location, vehicle manufacturer, and part manufacturer can register an account with service management server 105 to provide a variety of information, as described above, to database 110. The fleet owner can provide the necessary information for each vehicle within the fleet to be managed by service management server 105. Service management server 105 then uses that information to manage the maintenance and inspection scheduling of the vehicles. [0041] Examiner interprets initiating service of multiple vehicles in a fleet based on a recall notice as initiating repair for multiple vehicles of a similar design).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fleet repair based on faulty part recall taught by Hyatt. One of ordinary skill in the art would have been motivated to make this modification in order to maintain efficient and timely inspection of vehicles in a fleet of vehicles, as well as effective maintenance scheduling and timely and cost-effective repair of the vehicles (see [0003] of Hyatt).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Saru (US 20180003515 A1).
Regarding claim 15, Bischoff teaches,
The method of claim 1, 
wherein the analysis routine determines whether combinations of any one, any combination, or all of the following as being identified or excluded as the cause of error (This databank can contain, for example, information about noises and/or vibrations and/or other typical courses of measured values in instances of damage. There is a possibility of taking into account various measured quantities such as temperature, rotation speed, performance, etc. The combination of different measured quantities is possibly a better indication of a fault than a single measured quantity or can be useful for a better localizing of a fault. [0010])…
Bischoff does not teach that the combination includes at least two components that exist in the plurality of agricultural working machines; a combination of at least one component of the agricultural working machine with at least one environmental state that exists in environmental data operating the agricultural working machine; or a combination of at least one component of the agricultural working machine with a usage profile of a user that is derived from operating data for the agricultural working machine. However, Saru teaches on personalized smart navigation for motor vehicles, comprising,
at least two components that exist in the plurality of agricultural working machines; a combination of at least one component of the agricultural working machine with at least one environmental state that exists in environmental data operating the agricultural working machine; or a combination of at least one component of the agricultural working machine with a usage profile of a user that is derived from operating data for the agricultural working machine (Detection of a motor vehicle fault or other internal condition, such as the failure of a motor vehicle component or operation, an external condition, such as a weather condition, road condition, a driver condition, or any combination of such conditions. [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault cause combination of vehicle component and an external condition taught by Saru. One of ordinary skill in the art would have been motivated to make this modification in order to automating the collection and analysis fault data that comes from numerous sources. This reduces the strain on a vehicle’s driver, increasing vehicle safety (see [0004] of Saru).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20060020402 A1) in view of Salter (US 20190092258 A1 ) in further view of Swenson (US 20190279438 A1).
Regarding claim 20, Bischoff teaches the computer system as claimed and detailed above with respect to claim 19.
Bischoff does not teach wherein the processor is further configured to function as a web application through which a user retrieve the cause of error data. However, Swenson teaches on systems and methods for servicing a vehicle, comprising,
wherein the processor is further configured to function as a web application through which a user retrieve the cause of error data (A method for generating instructions for servicing a vehicle, the method comprising: receiving fault data related to a fault of the vehicle to a database, wherein the fault data is generated by a diagnostic system of the vehicle, and wherein the database comprises technical information of at least a portion of the vehicle and information related to one or more faults of the vehicle; sending, to a mobile device, solution data addressing the fault, wherein the solution data identifies a defective part in the vehicle [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Bischoff by implementing fault cause combination of vehicle component and an external condition taught by Swenson. One of ordinary skill in the art would have been motivated to make this modification in order to assist a user, driver, or technician in identifying what faults have occurred in their vehicle and providing further information to assist in locating and servicing the fault (see [0003]-[0004] of Swenson).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schricker (US 5737215 A) teaches on an apparatus for comparing one machine in a fleet of machines is provided. The apparatus senses a plurality of characteristics of each machine in the fleet and responsively determines a set of fleet data. The apparatus further determines a set of reference machine data as a function of the fleet data, compares the data for the machine with the reference machine data, and responsively produces a deviation signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666          
                                                                                                                                                                                              /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666